Robert Marshall Mr of ye Pinke Lenham plantiff against the Pinke Lenham beeing the Estate of George Norton Henery Greene-land & Walter Barefoot Defend*8 in an Action of the case for wages due vnto him as the master of her or comander in cheife & other dis-burstments vpon her to the vallue of or about one hundred & sixty pounds or what shall appeare justly due vpon aecoumpt with due Damages according to Attachm* Dated the 29th of 9br 1671 . . . ye Jurie . . . found for the pi* two hundred & seauenty pounds eleuen shillings & Eleuen pence in money & Costs of Court thirty eight shillings & six pence.
Execucion issued for 2721¡:10:5 in mony 12 12 mo 1671